           Case 2:20-mj-01017-MF Document
                               UNITED     13 DISTRICT
                                      STATES  Filed 07/16/20
                                                       COURTPage 1 of 1 PageID: 60
                                             DISTRICT OF NEW JERSEY

                                        MAGISTRATE’S COURTROOM MINUTES

UNITED STATES OF AMERICA                                    :   MAGISTRATE JUDGE:      LEDA D. WETTRE
                                                            :
              v.                                                MAGISTRATE NO.:          2:20-mj-1017
                                                            :
                                                            :   DATE OF PROCEEDINGS:     7/16/2020
DENIS SOTNIKOV
                                                            :
                                                            :   DATE OF ARREST:     Click here to enter text.
                                                            :
PROCEEDINGS:           Motion for Attorney to Withdraw

(   ) COMPLAINT                                                 ( ) TEMPORARYCOMMITMENT
(   ) ADVISED OF RIGHTS                                         ( ) CONSENT TO DETENTION WITH RIGHT TO MAKE A
(   ) WAIVER OF COUNSEL                                             BAIL APPLICATION AT A LATER TIME
(   ) APPT. OF COUNSEL:    AFPD       CJA                       ( ) BAIL DENIED - DEFENDANT REMANDED TO CUSTODY
(   ) WAIVER OF HRG.:      PRELIM     REMOVAL                   ( ) BAIL SET:
(   ) CONSENT TO MAGISTRATE'S JURISDICTION                             ( ) UNSECURED BOND
(   ) PLEA ENTERED:      GUILTY    NOT GUILTY                          ( ) SURETY BOND SECURED BYCASH / PROPERTY
(   ) PLEA AGREEMENT                                            ( ) TRAVEL RESTRICTED
(   ) RULE 11 FORM                                              ( ) REPORT TO PRETRIAL SERVICES
(   ) FINANCIAL AFFIDAVIT EXECUTED                              ( ) DRUG TESTING AND/OR TREATMENT
(   ) OTHER                                                     ( ) MENTAL HEALTH TESTING AND/OR TREATMENT
                                                                ( ) SURRENDER &/OR OBTAIN NO PASSPORT
                                                                ( ) SEE ORDER SETTING CONDITIONS OF RELEASE FOR
                                                                    ADDITIONAL CONDITIONS

HEARING(S) SET FOR:

(   ) PRELIMINARY/ REMOVAL HRG.                                   DATE:
(   ) DETENTION / BAIL HRG.                                       DATE:
(   ) TRIAL:    COURT       JURY                                  DATE:
(   ) SENTENCING                                                  DATE:
(   ) OTHER:                                                      DATE:




APPEARANCES:

AUSA               Anthony Torntore, AUSA

DEFT. COUNSEL       Amir Hagoo & Feleke Kassegn, Retained

PROBATION

INTERPRETER Yana Agoureev
               Language: (Russian)


Time Commenced: 1:10 pm
Time Terminated: 1:25 pm
CD No:           ECR
                                                                                       Kimberly Darling

                                                                                       DEPUTY CLERK
